            Case 1:19-cv-10951-PAE Document 25
                                            26 Filed 07/30/20
                                                     07/31/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DECKERS OUTDOOR CORPORATION,                      Civil Action No. 19-CV-10951-PAE
a Delaware Corporation,
                                                  STIPULATED PROTECTIVE
                                                  ORDER
                             Plaintiff,
       -vs-

PW SHOES, INC., a New York
Corporation; and DOES 1-10, inclusive,

                            Defendant.

PAUL A. ENGELMAYER, United States Judge.
       The Court having found that good cause exists for issuance of an appropriately
tailored confidentiality order governing the pre-trial phase of this action, and the parties
having stipulated to the following provisions, it is hereby ORDERED that any person
subject to this Order – including without limitation the parties to this action, their
attorneys, representatives, agents, experts and consultants, acting as such, all third parties
providing discovery in this action, and all other interested persons with actual
constructive notice of this Order shall adhere to the following terms, upon pain of
contempt:
Discovery Materials May Be Designated as Confidential
       1.       Any person subject to this Order who receives from any other person any
                “Discovery Material” (i.e., information of any kind provided in the course
                of discovery in this action) that is designated as “Confidential” pursuant to
                the terms of this Order shall not disclose such Confidential Discovery
                Material to anyone else except as expressly permitted hereunder.
       2.       The person producing Discovery Material may designate as
                “Confidential” any portion thereof that contains non-public business,


                                              1
     Case 1:19-cv-10951-PAE Document 25
                                     26 Filed 07/30/20
                                              07/31/20 Page 2 of 8




         commercial, financial, or personal information, the public disclosure of
         which is either restricted by law or would likely, in the good faith opinion
         of the producing person, seriously harm the producing person’s business,
         commercial, financial, or personal interests or cause the producing person
         to violate his, her, or its privacy or confidentiality obligations to others.
         Where the confidential portion is reasonably separable from the non-
         confidential portion, via redaction or otherwise, only the confidential
         portion shall be so designated.
3.       With respect to the confidential portion of any Discovery Material other
         than deposition transcripts and exhibits, the producing person or that
         person’s counsel may designate such portion as “Confidential” by
         stamping or otherwise clearly marking as “Confidential” the document or
         protected portion in a manner that will not interfere with legibility or
         audibility. Deposition testimony may be designated as “Confidential”
         either on the record during the deposition or in writing within five (5)
         business days of receipt of the transcript. If so designated, the final
         transcript of the designated testimony shall be bound in a separate volume
         and marked “Confidential Information Governed by Protective Order” by
         the reporter.
4.       If at any time prior to the trial of this action, a producing person realizes
         that some portion of Discovery Material that the person previously
         produced without limitation should be designated as “Confidential,” the
         producing person may so designate that portion as “Confidential” by
         promptly notifying all parties in writing. Such designated portion of the
         Discovery Material will thereafter be treated as Confidential under the
         terms of this Order. In addition, the producing person shall provide each
         other party with replacement versions of the designated portion of the

                                         2
          Case 1:19-cv-10951-PAE Document 25
                                          26 Filed 07/30/20
                                                   07/31/20 Page 3 of 8




              Discovery Material that bears the “Confidential” designation within two
              (2) business days of providing such notice.
Who May Receive Confidential Materials
     5.       No person subject to this Order, other than the producing person, shall
              disclose any Confidential Discovery Material to any other person
              whomsoever, except to:
              (a)   the parties to this action;
              (b)   counsel retained specifically for this action, including any paralegal,
                    clerical or other assistant employed by such counsel and assigned
                    specifically to work on this action;
              (c)   as to any document, its author, its addressee, and any other person
                    shown on the face of the document as having received a copy;
              (d)   any witness who counsel for a party in good faith believes may be
                    called to testify at trial or deposition in this action, provided such
                    person has first executed a Non-Disclosure Agreement in the form
                    annexed hereto;
              (e)   any person retained by a party to serve as an expert witness or
                    consultant or otherwise provide specialized advice to counsel in
                    connection wit this action, provided such person had first executed a
                    Non-Disclosure Agreement in the form annexed hereto;
              (f)   any person retained by a party to serve as an expert witness or
                    consultant or otherwise provide specialized advice to counsel in
                    connection with this action, provided such person has first executed
                    a Non-Disclosure Agreement in the form annexed hereto;
              (g)   independent photocopying, graphic production services, or other
                    litigation support services employed by the parties or their counsel to


                                              3
     Case 1:19-cv-10951-PAE Document 25
                                     26 Filed 07/30/20
                                              07/31/20 Page 4 of 8




                assist in this action, including computer service personnel
                performing duties in relation to a computerized litigation system;
         (h)    the Court and its staff;
         (i)    and any other person whom the producing person, or other person
                designating the Discovery Material “Confidential,” agreed in writing
                may have access to such Confidential Discovery Material.
6.       Prior to the disclosure of any Confidential Discovery Material to any
         person referred to in subparagraphs 5(d) or 5(e) above, such person shall be
         provided by counsel with a copy of this Protective Order and shall sign a
         Non-Disclosure Agreement, in the form annexed hereto, stating that that
         person has read this Order and agreed to be bound by its terms. Counsel
         shall retain each signed Non-Disclosure Agreement, hold it in escrow, and
         produce it to opposing counsel either prior to such person being permitted
         to testify (at deposition or trial) or at the conclusion of the case, whichever
         comes first.
7.       Any person who either objects to any designation of confidentiality, or
         who, by contrast, requests still further limits on disclosure (such as
         “attorneys’ eyes only,” reserved for extraordinary circumstances), may, at
         any time prior to trial of this action, serve upon the designating person and
         all other parties a written notice stating with particularity the grounds of the
         objection or request. If agreement cannot be reached within five (5)
         business days, counsel seeking the change of designation or further
         limitation shall submit a letter motion to the Court in accordance with Local
         Rule 37.2 to obtain a ruling. The disclosing party retains the burden of
         establishing the sought protection for the Discovery Material.




                                           4
           Case 1:19-cv-10951-PAE Document 25
                                           26 Filed 07/30/20
                                                    07/31/20 Page 5 of 8




Filing Confidential Materials in this Action
      8.       Notwithstanding the designation of material as “Confidential” in
               discovery, there is no presumption that such Confidential Discovery
               Material will be filed with the Court under seal. The parties shall follow
               Judge Paul A. Engelmayer’s Individual Practices with respect to pretrial
               requests for filing under seal.
      9.       All persons are hereby placed on notice that the Court is unlikely to seal or
               otherwise afford confidential treatment to any Discovery Material
               introduced in evidence at trial, even if such material was previously
               designated as Confidential or sealed during pretrial proceedings.
      10.      Each person who has access to Confidential Discovery Material shall take
               all due precautions to prevent the unauthorized inadvertent disclosure of
               such material.
Inadvertent Disclosure of Privileged Materials
      11.      If, in connection with this litigation, and despite having taken reasonable
               steps to prevent the disclosure of information that it claims is subject to a
               claim of attorney- client privilege or attorney work product, a producing
               person inadvertently discloses information subject to a claim of attorney-
               client privilege or attorney work product protection (“Inadvertently
               Disclosed Information”), such disclosure, in itself, shall not constitute or
               be deemed a waiver or forfeiture of any claim of privilege or work product
               protection with respect to the Inadvertently Disclosed Information and its
               subject matter.
      12.      If a disclosing person makes a claim of inadvertent disclosure, all
               receiving persons shall, within five (5) business days, return or destroy all
               copies of the Inadvertently Disclosed Information, and provide a


                                                 5
        Case 1:19-cv-10951-PAE Document 25
                                        26 Filed 07/30/20
                                                 07/31/20 Page 6 of 8




             certification of counsel that all such information has been returned or
             destroyed.
      13.    Within five (5) business days of the notification that such Inadvertently
             Disclosed Information has been returned or destroyed, the disclosing
             person shall produce a privilege log with respect to the Inadvertently
             Disclosed Information.
      14.    If a receiving person thereafter moves the Court for an order compelling
             production of the Inadvertently Disclosed Information, that motion shall be
             filed under seal, and shall not assert as a ground for entering such an order
             the mere fact of the inadvertent production. The disclosing person retains
             the burden of establishing the privileged or protected nature of any
             Inadvertently Disclosed Information. Nothing in this Order shall limit the
             right of any party to request an in camera review of the Inadvertently
             Disclosed Information.
Termination of the Litigation
      15.    This Protective Order shall survive the termination of the litigation. Within
             30 days of the final disposition of this action, all Confidential Discovery
             Material and all copies thereof, shall be promptly returned to the
             producing person, or, upon permission of the producing person, destroyed.
             Litigation counsel for the parties may retain one archival copy of all
             Confidential Discovery Material.
      16.    During the pendency of this case only, this Court shall retain jurisdiction
             over all persons subject to this Order to the extent necessary to enforce any
             obligations arising hereunder or to impose sanctions for any contempt
             thereof.
      SO STIPULATED.


                                           6
         Case 1:19-cv-10951-PAE Document 25
                                         26 Filed 07/30/20
                                                  07/31/20 Page 7 of 8




Counsel for the Parties:

/S/ Brent H. Blakely______                         /S/ Jonathan J. Ross______
Brent H. Blakely                                   Stephen E. Feldman
BLAKELY LAW GROUP                                  Jonathan J. Ross
1334 Parkview Avenue, Suite 280                    Feldman Law Group, P.C.
Manhattan Beach, CA 90266                          220 E 42nd St. – Suite 3304
Telephone: (310) 546-7400                          New York, NY 10017
bblakely@blakelylawgroup.com                       Tel: 212-532-8585
Attorneys for Plaintiff                            sfeldman@feldman-law.com
Deckers Outdoor Corporation                        jross@feldman-law.com
                                                   Attorneys for Defendant
                                                   PW Shoes, Inc.


                                     ATTESTATION
       I attest that all other signatories listed, and on whose behalf the filing is submitted,
concur in the filing’s content and have authorized the filing.


Dated: July 30, 2020                       /s/ Brent H. Blakely
                                           Brent H. Blakely



                                                          SO ORDERED.

                 July 31 2020
       Dated:__________,                                   
                                                          ____________________
                                                          Paul A. Engelmayer
                                                          United States District Judge




                                               7
         Case 1:19-cv-10951-PAE Document 25
                                         26 Filed 07/30/20
                                                  07/31/20 Page 8 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DECKERS OUTDOOR CORPORATION,                       Civil Action No. 19-CV-10951-PAE
a Delaware Corporation,
                                                   NON-DISCLOSURE AGREEMENT

                             Plaintiff,
       -vs-

PW SHOES, INC., a New York
Corporation; and DOES 1-10, inclusive,

                            Defendant.

       I, __________________________ [print name], acknowledge that I have read and
understand the Protective Order in this action governing the non-disclosure of those
portions of Discovery Material that have been designated as Confidential. I agree that I
will not disclose such Confidential Discovery Material to anyone other than for purposes
of this litigation and that at the conclusion of the case, I will return all discovery
information to the party or attorney from whom I received it. By acknowledging these
obligations under the Protective Order, I understand that I am submitting myself to the
jurisdiction of the United States District Court for the Southern District of New York for
the purpose of any issue or dispute arising hereunder and that my willful violation of any
term of the Protective Order could subject me to punishment for contempt of Court.


       Dated:_______________                __________________________
                                                  [Signature]




                                               8
